*160DISCIPLINARY PROCEEDINGS
PER CURIAM.
Upon review of the proposal for consent discipline, Disciplinary Counsel’s concurrence, and the recommendation of the Disciplinary Board, the Court adopts the Disciplinary Board’s recommendations.
Accordingly, it is ordered that Charles D. Jones be suspended from the practice of law for a period of one year and one day commencing January 1, 1993, but with six months and one day of said suspension to be deferred and suspended, and the remaining six months to be implemented with the further requirement that the respondent be placed on probation for a period of two years, subject to the conditions and requirements set forth in the probation agreement and the Board’s recommendation. All costs of this proceeding are assessed to respondent.
SUSPENSION ORDERED.
DENNIS, J., recused.